UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7156


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RODRICKA JERMAINE GAMBRELL,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:06-cr-01094-GRA)


Submitted:    October 20, 2009              Decided:   October 27, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rodricka Jermaine Gambrell, Appellant Pro Se.              Maxwell B.
Cauthen, III, Assistant United States Attorney,            Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rodricka       Jermaine        Gambrell      appeals   the       district

court’s order denying his motion for a reduction of sentence

filed   pursuant       to   18     U.S.C.    § 3582(c)(2)     (2006).         We    have

reviewed the record and find the district court did not abuse

its discretion in denying the motion.                      See United States v.

Goines,      357   F.3d     469,    478     (4th   Cir.     2004)   (motion        under

§ 3582(c) “is subject to the discretion of the district court”);

United States v. Legree, 205 F.3d 724, 727 (4th Cir. 2000).

Thus,   we    affirm      the    district    court’s      order   for   the   reasons

stated there.       See United States v. Gambrell, No. 6:06-cr-01094-

GRA (D.S.C. June 5, 2009).                Further, we deny Gambrell’s motion

for transcripts at Government expense.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2